t c memo united_states tax_court estate of richard f cahill deceased patrick cahill executor petitioner v commissioner of internal revenue respondent docket no filed date jon d feldhammer and timothy a froehle for petitioner randall g durfee aimee r lobo-berg and randall l eager jr for respondent memorandum opinion thornton judge by notice_of_deficiency respondent determined a dollar_figure deficiency with respect to the estate of richard f cahill estate respondent also determined penalties for negligence or disregard of rules or regulations under sec_6662 and b for gross_valuation_misstatements under sec_6662 and in the alternative for substantial valuation misstatements under sec_6662 the notice_of_deficiency adjusted the total value of decedent’s rights in three split-dollar_life_insurance arrangements from dollar_figure to dollar_figure this case is before us on the estate’s motion for partial summary_judgment that sec_2036 sec_2038 and sec_2703 do not apply and that sec_1_61-22 income_tax regs does apply in valuing decedent’s interests in these arrangements for the reasons discussed below we shall deny the estate’s motion for partial summary_judgment background the following factual summary is based on the parties’ undisputed statements of fact as contained in the estate’s motion for partial summary_judgment and respondent’s response thereto and in affidavits produced by the parties with accompanying documents 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2in his response to the estate’s motion respondent argues that there are genuine issues of material fact in its reply to respondent’s response however the estate argues that the facts regarding the split-dollar transactions and the documents underlying the transactions remain undisputed in its reply the estate concedes that it has no objection to respondent’s proposed findings_of_fact as continued decedent richard f cahill resided in california when he died on date the executor of decedent’s estate decedent’s son patrick cahill resided in washington state when the petition was filed the split-dollar agreements described below were executed the year before decedent died in when he wa sec_90 years old and unable to manage his own affairs decedent was settlor of a revocable_trust richard f cahill survivor trust survivor trust patrick cahill was trustee of survivor trust and decedent’s attorney-in-fact under california law at all relevant times unless we indicate otherwise decedent’s involvement in the three split-dollar_life_insurance arrangements in question was effected solely through survivor trust and was directed by patrick cahill either as decedent’s attorney-in-fact or as trustee of survivor trust the parties agree that everything in survivor trust on decedent’s date of death is included in decedent’s gross_estate decedent was also settlor of an irrevocable_trust morrison brown trust mb trust which was created on date by patrick cahill a sec_2 continued attached to respondent’s response and the heading of one section of the estate’s reply is respondent’s summary of facts does not conflict with petitioner’s because the estate agrees with respondent’s characterization of the facts we accept respondent’s summary of facts and proposed findings_of_fact as undisputed for the purposes of deciding the estate’s motion for partial summary_judgment decedent’s attorney-in-fact william cahill patrick cahill’s cousin and business partner is the trustee of mb trust the primary beneficiaries of mb trust are patrick cahill and his issue mb trust was formed to take legal ownership of three whole_life_insurance policies policies two policies are on the life of shannon cahill patrick cahill’s wife and one policy is on the life of patrick cahill policy premiums were paid in lump sums as follows policy premium policy amount new york life on patrick cahill sun life on shannon cahill new york life on shannon cahill total dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number each policy guarantees a return on the invested portion of the premium of at least to fund these policies three separate split-dollar agreements one for each policy were executed by patrick cahill as trustee of survivor trust and william cahill as trustee of mb trust under these agreements survivor trust promised to pay the policy premiums listed above the agreements describe survivor trust’s promise as an advance to mb trust survivor trust paid the premiums using funds from a dollar_figure million loan from northern trust n a loan the obligors on the loan were decedent personally patrick cahill as decedent’s attorney-in-fact arranged decedent’s personal obligation and patrick cahill as trustee of survivor trust the loan had a five- year term and provided for annual interest of the greater of a or b the sum of plus the london_interbank_offered_rate ie libor for deposits with a maturity of one month no principal payments were required during the five-year term and the loan documents do not require the bank to refinance at the end of the term each split-dollar agreement provides that upon the death of the insured survivor trust will receive a portion of the death_benefit equal to the greatest of any remaining balance on the loan as relates to the relevant policy the total premiums_paid by survivor trust with respect to that policy or the cash surrender 3northern trust n a disbursed the loan proceeds directly to the life_insurance_companies 4northern trust n a took a security_interest in the policies as collateral for the loan and survivor trust took a subordinate security_interest in the policies as collateral for mb trust’s obligations to survivor trust under the split-dollar agreements survivor trust promised to pay dollar_figure per year to mb trust purportedly for survivor trust’s use of the policies as collateral value of the policy immediately before the insured’s death mb trust would retain any excess of the death_benefit over the amount_paid to survivor trust each split-dollar agreement also provides that it can be terminated during the insured’s life by written_agreement between the trustees of survivor trust and mb trust if one of the split-dollar agreements were terminated during the insured’s life mb trust could opt to retain the policy in that case mb trust would be obligated to pay survivor trust the greater of the total premiums survivor trust had paid on the policy or the policy’s cash_surrender_value if mb trust did not opt to retain the policy it would be required to transfer its interest in the policy to northern trust n a in that case survivor trust would be entitled to any excess of the cash_surrender_value over the outstanding loan balance with respect to the policy each split-dollar agreement states that mb trust is not permitted to sell assign transfer borrow against surrender or cancel the related policy without the consent of survivor trust in richard cahill reported total gifts to mb trust of dollar_figure as determined under the economic benefit regime set forth in sec_1_61-22 income_tax regs as of the date of decedent’s death the aggregate cash_surrender_value of the policies was dollar_figure the estate’s tax_return reported the total value of decedent’s interests in the split-dollar agreements as dollar_figure in the notice_of_deficiency respondent adjusted the total value of decedent’s rights in the split- dollar agreements from dollar_figure to dollar_figure ie to the aggregate cash_surrender_value of the policies as of decedent’s date of death discussion in exchange for decedent’s payment of dollar_figure million as premiums on the policies for mb trust’s benefit decedent5 received and continued to own until he died the right to terminate the split-dollar agreements in conjunction with the trustee of mb trust each split-dollar agreement states that upon termination one of two things could happen mb trust could opt to retain the policy in which case decedent would immediately receive the greater of premiums_paid or cash_surrender_value with respect to the related policy or mb trust could decline its option to retain the policy in which case the policy would be 5for the remainder of this opinion unless we indicate otherwise we will not distinguish between decedent and survivor trust the parties agree that everything in survivor trust on decedent’s date of death is included in decedent’s gross_estate and that at all relevant times patrick cahill directed decedent’s affairs as decedent’s attorney-in-fact and also directed survivor trust as trustee transferred to northern trust n a in full or partial satisfaction of decedent’s liability to northern trust n a we will refer to these as the termination rights additionally each split-dollar agreement states that upon the death of the insured decedent would receive the greatest of the remaining loan balance premiums_paid or cash_surrender_value we will refer to these as decedent’s death_benefit rights mb trust would receive any excess of the death_benefits over the amount required to be paid to decedent we will refer to these as mb trust’s death_benefit rights on its estate_tax_return the estate claimed that the aggregate value of all the rights decedent held under the split-dollar agreements including the termination rights was dollar_figure the estate contends that because decedent’s right to terminate the split-dollar agreements was held in conjunction with the trustee of mb trust and because it would allegedly never make economic sense for mb trust to allow termination of the split-dollar agreements termination was so unlikely that the termination rights had no value as of decedent’s date of death on this basis the estate contends that the value of decedent’s interests in the split- dollar agreements is limited to the value of decedent’s death_benefit rights the estate further contends that on decedent’s date of death these rights were worth only dollar_figure because patrick and shannon cahill the insured persons were then projected to live for many years with the result that decedent’s rights had only a relatively small present_value in the notice_of_deficiency respondent adjusted the total value of decedent’s rights in the split-dollar agreements from dollar_figure to dollar_figure ie to the aggregate cash_surrender_value of the policies as of decedent’s date of death in support of this adjustment respondent presents alternative theories applying sec_2036 sec_2038 and sec_2703 and the estate seeks summary_judgment that sec_2036 sec_2038 and sec_2703 are inapplicable it looks for support for its position in sec_1_61-22 income_tax regs i statutory and regulatory background a summary_judgment standard the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the moving party bears the burden of showing that there is no genuine dispute of material fact sundstrand corp v commissioner t c pincite in deciding whether to grant summary_judgment we view the factual materials and inferences drawn from them in the light most favorable to the nonmoving party id b statutory framework sec_2001 imposes a federal estate_tax on the transfer of a decedent’s taxable_estate the taxable_estate consists of the value of the gross_estate after applicable deductions sec_2051 the value of a decedent’s gross_estate generally includes the fair_market_value of the property owned by the decedent on the date of death or included in the decedent’s gross_estate under the code see sec_2031 sec_2033 sec_2036 sec_2038 sec_20_2031-1 estate_tax regs in general sec_2036 includes property in a decedent’s gross_estate if the decedent made an inter_vivos transfer of property the decedent’s transfer was not a bona_fide sale for adequate_and_full_consideration and the decedent kept an interest or right in the transferred property of the kind listed in sec_2036 ie possession of or the right to receive income from the transferred property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or income from the property which the decedent did not give up before death e g 124_tc_95 estate of hurford v commissioner tcmemo_2008_278 in general sec_2038 includes transferred property in a decedent’s gross_estate if the decedent made an inter_vivos transfer of property the decedent’s transfer was not a bona_fide sale for adequate_and_full_consideration and the decedent kept an interest or right in the transferred property of the kind listed in sec_2038 ie a power exercisable by the decedent alone or in conjunction with any other person to alter amend revoke or terminate the transferee’s enjoyment of the transferred property which the decedent did not give up before death or which was relinquished within the three- year period ending on the date of death e g estate of hurford v commissioner tcmemo_2008_278 sec_2703 requires that certain rights and restrictions be disregarded for purposes of subtitle b estate_and_gift_taxes we provide the full text for the reader’s convenience sec_2703 certain rights and restrictions disregarded a general_rule --for purposes of this subtitle the value of any property shall be determined without regard to-- any option agreement or other right to acquire or use the property at a price less than the fair_market_value of the property without regard to such option agreement or right or any restriction on the right to sell or use such property b exceptions --subsection a shall not apply to any option agreement right or restriction which meets each of the following requirements it is a bona_fide business arrangement it is not a device to transfer such property to members of the decedent’s family for less than full and adequate_consideration in money or money’s worth its terms are comparable to similar arrangements entered into by persons in an arms’ length transaction c sec_1_61-22 income_tax regs sec_1_61-22 income_tax regs provides rules for split-dollar_life_insurance arrangements for purposes of the income gift employment and self- employment_taxes in general under sec_1_61-22 income_tax regs a split-dollar_life_insurance arrangement is any arrangement between an owner and a nonowner of a life_insurance_contract where either party pays any portion of the premiums including payment by means of a loan secured_by the life_insurance_contract and at least one of the parties is entitled to recover either conditionally or unconditionally all or any portion of those premiums and recovery is to be made from or secured_by proceeds from the life_insurance_contract the parties have not disputed that the agreements at issue represent split-dollar_life_insurance arrangements within the meaning of this regulation sec_1_61-22 income_tax regs provides two mutually exclusive regimes for taxing split-dollar_life_insurance arrangements entered into or materially modified after date the economic benefit regime and the loan regime estate of morrissette v commissioner 146_tc_171 see also sec_1_7872-15 income_tax regs providing the rules for the loan regime the determination of which regime applies depends on which party owns or is deemed to own the life_insurance_policy subject_to the arrangement estate of morrissette v commissioner t c pincite sec_1_61-22 income_tax regs generally the regulations treat the person named as the legal owner in the insurance_contract as the contract’s owner sec_1_61-22 income_tax regs a nonowner is any person other than the owner who has any direct or indirect interest in the contract id subpara under this general_rule mb trust would be considered the owner of the policies and the loan regime would apply id para b i as an exception however sec_1_61-22 income_tax regs provides a special ownership rule if the only economic benefit provided to the donee mb trust in this case under the split-dollar_life_insurance arrangement is current_life_insurance_protection then the donor decedent in this case will be deemed the owner of the life_insurance_contract irrespective of formal policy ownership and the economic benefit regime will apply id paras b ii b c ii a in general the economic benefit regime treats the cost of current_life_insurance_protection as a transfer each year from the donor owner to the donee nonowner id para d and ii sec_2036 and sec_2038 the dollar_figure million decedent paid to the insurance_companies for the benefit of mb trust was accounted for in three parts as of decedent’s date of death part was paid to the insurance_companies as commissions fees etc part was used while decedent was alive to pay the cost of current_life_insurance_protection on the insured parties the remaining part is attributable to the cash_surrender_value remaining in the policies as of decedent’s date of death ie the remaining investment component of the life_insurance policies plus appreciation the parties’ disagreement with respect to sec_2036 and sec_2038 generally concerns the third part the estate asks for summary_judgment that sec_2036 and sec_2038 do not apply to include the cash_surrender_value in the gross_estate because decedent retained no rights with respect to the amounts transferred sufficient to justify application of those sections on the undisputed facts 6this amount was treated as a gift under sec_1_61-22 income_tax regs presently before us however the rights to terminate and recover at least the cash_surrender_value were clearly rights held in conjunction with another person mb trust both to designate the persons who would possess or enjoy the transferred property under sec_2036 and to alter amend revoke or terminate the transfer under sec_2038 cf estate of powell v commissioner t c ___ ___ slip op pincite date d ecedent’s ability to dissolve her limited_partnership with the cooperation of her sons constituted a ‘right in conjunction with others to designate the persons who shall possess or enjoy the property she transferred to the partnership or the income therefrom’ within the meaning of sec_2036 citing estate of strangi v commissioner tcmemo_2003_145 aff’d 417_f3d_468 5th cir the estate argues that decedent had no such right because he held the right to terminate only in conjunction with mb trust and mb trust could therefore prevent decedent from terminating the split-dollar agreements but if the estate were correct then the words in conjunction with any person in sec_2036 and in conjunction with any other person in sec_2038 would have no force or meaning the estate also seems to suggest that in order for sec_2036 to apply decedent would have had to be in complete control of mb trust but the statute by its terms does not require unilateral control nor are we aware of any caselaw or other authority to support that position for these reasons we will deny summary_judgment with respect to these issues as noted sec_2036 and sec_2038 each except from their application a transfer that is a bona_fide sale for an adequate_and_full_consideration in money or money’s worth relying upon this exception the estate contends that neither sec_2036 nor applies because decedent’s transfer of dollar_figure million was part of a bona_fide sale for adequate_and_full_consideration respondent answers that the undisputed facts strongly suggest that decedent’s son patrick stood on both sides of the transactions in question and that the arrangements were therefore not bona_fide sales resulting from arm’s-length transactions respondent also argues that there is a genuine issue of material fact with respect to whether what mb trust gave if anything in return constituted adequate_and_full_consideration 7the estate also suggests that the termination rights were not ascertainable and legally enforceable power s but we do not see how that could be so neither party contends that the split-dollar agreements were not legally enforceable and both parties agree that the termination rights were part of the agreements 8see supra note a bona_fide sale whether a transfer was a bona_fide sale is a question of business_purpose ie did decedent have a legitimate and significant nontax reason established by the record for transferring the dollar_figure million see eg estate of hurford v commissioner tcmemo_2008_278 the estate patrick cahill executor alleges that decedent entered into these split-dollar arrangements because in the view of decedent’s trustee and attorney-in-fact patrick cahill decedent would have wanted had he been able to manage his affairs to ensure sufficient liquidity decades from now when the insured parties patrick cahill and his spouse die so as to smooth the transfer of a business apparently to be owned by patrick cahill to decedent’s grandchildren patrick cahill’s children there are many unresolved factual questions with respect to whether this transfer had a legitimate business_purpose for instance were these arrangements actually intended to provide liquidity decades from now or were they intended merely to eliminate the cash_surrender_value from decedent’s estate the guaranteed return on the investment in the policies appears to be lower than the interest rate on the loan decedent used to purchase the policies one month libor plu sec_1 taking into account all of the economic facts and circumstances would this arrangement actually be capable of providing liquidity decades from now how much liquidity in present valued terms ie valued to the date of execution at what cost in present valued terms and why was an arrangement intended to provide liquidity potentially decades from now funded with a loan that required a balloon payment of the entire principal_amount after only five years that is if decedent was acting as a prudent business person why did he fund a long-term obligation with a short-term loan because such questions remain summary_judgment is inappropriate with respect to whether decedent’s transfer of dollar_figure million was part of a bona_fide sale b adequate_and_full_consideration whether a transfer was for adequate_and_full_consideration is a question of value ie did what decedent transferred roughly equal the value of what he received in return see eg estate of hurford v commissioner tcmemo_2008_278 on the basis of the undisputed facts presently before us we conclude that it was not according to the estate at decedent’s date of death mb trust’s ability to veto decedent’s termination of the agreements rendered the termination rights valueless additionally the estate alleges that decedent’s death_benefit rights are worth less than of the cash_surrender_value ie dollar_figure dollar_figure but mb trust’s veto power existed from the moment decedent entered into these split-dollar agreements and nothing in the undisputed facts presently before us suggests that the terms of the split-dollar agreements were altered between execution of the agreements and decedent’s date of death consequently this alleged discount must have been present from the execution of these agreements therefore according to the estate’s valuation theory the initial transfer of dollar_figure million in value cannot have been in exchange for property worth that amount ie under the estate’s argument what decedent received was necessarily worth at least less than what he transferred even without taking into account the amounts used to pay commissions and fees to the insurance_company consequently at least according to the estate’s valuation theory the value of what decedent received allegedly something close to dollar_figure was not even roughly equal to the dollar_figure million decedent paid the estate cites various cases such as 101_f3d_309 3d cir rev’g 105_tc_252 as support for its argument that decedent received adequate_and_full_consideration but these cases only support the conclusion that where property was transferred in exchange for cash or property with a fair_market_value equal to the transferred property the adequate_and_full_consideration requirement was met in estate of d’ambrosio for example the parties had stipulated that the remainder_interest at issue had been sold for its fair_market_value see also 116_f3d_749 5th cir similar by contrast in this case the estate argues there was adequate_and_full_consideration where the decedent transferred dollar_figure million and received property worth at least less in return c conclusion with respect to sec_2036 and sec_2038 as described the requirements of sec_2036 and sec_2038 are met the bona_fide sale for adequate_and_full_consideration exception is not satisfied because the value of what decedent received was not even close to the value of what decedent paid therefore on the basis of the undisputed facts we conclude that the estate is not entitled to summary_judgment that sec_2036 and sec_2038 are inapplicable iv sec_2703 respondent contends--as an alternative theory to his arguments under sec_2036 and 2038--that mb trust’s ability to veto termination of the split- dollar agreements should be disregarded under sec_2703 or for purposes of valuing decedent’s rights in the split-dollar agreements the estate 9the estate also contends that sec_2036 and sec_2038 do not apply because the discrepancy between what decedent paid dollar_figure million and what decedent received in return something worth roughly dollar_figure according to the estate has been or will be accounted for as gifts because the estate makes the same argument with respect to sec_2703 we will address it following our discussion of sec_2703 asks for summary_judgment that sec_2703 does not applydollar_figure for the reasons discussed below we conclude that summary_judgment for the estate is inappropriate as to this issue a the parties’ dispute as to the property the parties disagree about how the relevant property interests should be characterized for purposes of valuationdollar_figure respondent contends that sec_2703 requires that we value the split-dollar agreements as if decedent had been able unilaterally to terminate the agreements as of his date of death the estate characterizes respondent’s position to be that the policies rather than decedent’s rights under the split-dollar agreements are the relevant property interests the estate suggests that respondent has improperly ignored the split-dollar agreements to focus only on the policies as if they were owned directly by decedent 10both parties treat respondent’s theory with respect to sec_2703 as an argument in the alternative to respondent’s theories with respect to sec_2036 and sec_2038 disregarding any potential interaction between these various code sections neither party has addressed whether or how the application of these three code sections should be coordinated or ordered in cases where more than one might apply as best we understand it respondent asserts that under each of his alternative theories the correct value of the split-dollar agreements to be included in decedent’s gross_estate equals the policies’ cash_surrender_value as of decedent’s date of death accordingly we are not called upon at present to address any issues regarding the proper ordering or interaction of sec_2036 sec_2038 and sec_2703 11see supra note respondent replies that he is not ignoring the split-dollar agreements but is viewing the property interests owned by decedent in the light of all relevant facts and circumstances including the split-dollar agreements in respondent’s view because both decedent’s and mb trust’s rights are completely determined by the split-dollar agreements the relevant property interests for purposes of valuation under sec_2703 are contractual rights to an amount at least equal in value to the cash_surrender_value which rights--in respondent’s view--were held by decedent through the split-dollar agreements rather than directly under the policies and were restricted because the agreements also allowed mb trust to prevent decedent’s immediate access to that amount considering that the parties agree that the relevant property interests for purposes of sec_2703 are the rights held under the split-dollar agreements and that the estate has not disputed that decedent did in fact own the termination rights and decedent’s death_benefit rights these rights were listed among the facts in respondent’s response to which the estate specifically agreed in its reply we conclude that the estate’s criticism of respondent’s position is ill-founded and we proceed to consider the parties’ other arguments with respect to sec_2703 b sec_2703 on the basis of the undisputed facts we conclude that under sec_2703 the split-dollar agreements and specifically the provisions that prevent decedent from immediately withdrawing his investment are agreements to acquire or use property at a price less than fair_market_value the estate claims that decedent paid dollar_figure million to the insurance_companies for the benefit of mb trust and in return received certain rights namely the termination rights which the estate claims are worthless and decedent’s death_benefit rights which according to the estate’s valuation theory are worth less than of the cash_surrender_value mb trust meanwhile paid nothing into this arrangement and received mb trust’s death_benefit rights as best we understand the estate’s valuation theory mb trust’s death_benefit rights are allegedly worth at least the cash_surrender_value minus the value of decedent’s death_benefit rights ie dollar_figure allegedly dollar_figure dollar_figure nothing in the parties’ filings suggests that mb trust ever paid or was obligated to pay any interest or other amount to compensate decedent for mb trust’s acquisition and use of this amount c sec_2703 next it is clear that under sec_2703 the split-dollar agreements and specifically mb trust’s ability to prevent termination also significantly restrict decedent’s right to use the termination rights the split-dollar agreements taken as a whole clearly restrict decedent’s right to terminate the agreements and withdraw his investment from these arrangements d the estate’s counterarguments with respect to sec_2703 the estate argues that sec_2703 was not intended to apply to this sort of property interest citing no relevant authority the estate contends that sec_2703 does not apply because these split-dollar agreements are like promissory notes and partnership interests as to which according to the estate sec_2703 is inapplicable we are not persuaded the estate’s analogy between these split-dollar agreements and promissory notes is without merit a note is generally a bargained-for agreement between two parties in which one party lends a sum of money and the other party agrees to repay that sum with interest over a period of time on the undisputed facts before us it seems clear that mb trust did not bargain for these split-dollar agreements it provided nothing to fund these arrangements nor did mb trust agree to repay with interest the money provided by decedent as the estate points out it is true that the split-dollar agreements required agreement from both parties before termination in that sense the duration of the split-dollar agreements somewhat resembles the term of a note but the term of a bona_fide promissory note is a bargained-for part of the economic deal between the parties to the note the debtor compensates for the term by paying interest to the lender nothing in the facts presently before us suggests that mb trust ever paid anything to compensate decedent for the indeterminate term of these arrangements which are therefore entirely unlike bona_fide notes we are also unpersuaded that the split-dollar arrangements are analogous to partnerships in 115_tc_478 aff’d in part rev’d on another issue 293_f3d_279 5th cir we held that congress did not intend by the enactment of sec_2703 to treat partnership assets as if they were assets of the estate where the legal_interest owned by the decedent at the time of death was a limited_partnership or corporate interest in other words sec_2703 generally does not function as a look- through rule for entities which are valid under state law no state law entity is involved in this case estate of strangi is therefore inapplicable moreover whereas in estate of strangi the commissioner did not argue separately that the shareholders’ agreement should be disregarded under sec_2703 estate of strangi v commissioner t c pincite in this case respondent is specifically arguing that mb trust’s ability to prevent termination functions with respect to decedent’s termination rights in much the same way a restrictive agreement functions with respect to corporate or partnership interests citing no authority the estate also contends that sec_2703 applies only to option or buy-sell agreements we can see no reason why that would be so the plain language of sec_2703 is not so limited citing 130_tc_170 aff’d 601_f3d_763 8th cir the estate appears to claim that sec_2703 applies only to arrangements involving a restraint on alienation we do not see how holman-- which held that certain restrictions in a partnership_agreement on a limited partner’s right to transfer her interest were disregarded under sec_2703 -- supports this proposition in any event sec_2703 clearly provides that it covers restraints on use as well as restraints on sale it is difficult to see and the estate has not explained how mb trust’s ability to veto termination could be viewed as anything other than a restraint on decedent’s ability to recover and therefore use his investment in these arrangements citing 140_tc_86 aff’d in part rev’d in part 767_f3d_443 5th cir the estate also appears to claim that sec_2703 applies only to arrangements where the property interest in this case the termination rights exists or is created separately from the restriction in this case mb trust’s ability to prevent termination elkins held that in valuing undivided fractional interests in certain works_of_art the decedent’s agreement to waive his right to institute a partition action with respect to some of the works_of_art was disregarded under sec_2703 elkins does not say and nothing in the statute suggests that the application of sec_2703 is limited in the manner that the estate claims we note that most of the estate’s arguments with respect to sec_2703 are generally to the effect that if sec_2703 applies in this case it would also apply to all sorts of other options agreements rights and restrictions for example the estate argues that almost every two-party agreement has a restriction that one party cannot just unilaterally terminate the agreement the estate’s implicit claim would appear to be that its hypothetical restriction is so obviously legitimate that congress could not have meant for sec_2703 to apply but sec_2703 provides the exceptions to application of sec_2703 in particular sec_2703 specifically provides for comparison of the terms of the option agreement right or restriction to similar arrangements entered into by persons in an arms’ length transaction the estate’s vague and general arguments by way of comparison are therefore more appropriate as part of a section b analysis and because the parties have yet to address whether sec_2703 applies in this case we decline to consider it e conclusion as to sec_2703 on the basis of the undisputed facts before us we conclude that the requirements of sec_2703 and are each met the estate’s motion for partial summary_judgment will therefore be denied with respect to sec_2703 the parties have not addressed the sec_2703 exception to application of sec_2703 and so we do not consider whether the exception applies in this case v the estate’s counterarguments a double counting between gift and estate_taxes as we understand the estate’s argument which is difficult to follow the estate generally suggests that the difference between the dollar_figure million that decedent paid and the approximately dollar_figure that he allegedly received in return for simplicity the difference would be accounted for as gifts and that to count the difference as part of the estate under sec_2036 sec_2038 or sec_2703 would essentially double count that amount as both a gift and as part of the gross_estate we are unconvinced first the undisputed facts show that decedent reported no part of the difference as a gift to mb trust before his death furthermore the parties agree that nothing other than the cost of current_life_insurance_protection was a gift under sec_1_61-22 income_tax regs the cost of current life_insurance was deducted from the cash_surrender_value of each policy the cash_surrender_value remaining as of decedent’s date of death was therefore composed of funds that had not yet been used to pay the cost of current life_insurance accordingly no part of the cash_surrender_value remaining as of decedent’s date of death had been a gift and counting the difference in the gross_estate under sec_2036 sec_2038 or sec_2703 does not double count any amount although its argument is not entirely clear the estate seems to suggest that the difference will be accounted for as gifts the estate alleges will be made after decedent’s death under sec_1_61-22 income_tax regs again we are unconvinced the estate seems to suggest that the split-dollar agreements will continue into the future that decedent’s heirs will inherit decedent’s interests in the agreements and that the cost of current life_insurance will continue to be treated as gifts to mb trust but even supposing as the estate would have us believe that these arrangements will remain in place after this case is finally decided the gift of current_life_insurance_protection to mb trust following decedent’s death would not be a gift from decedent but rather from whoever happens to succeed to decedent’s interests in the split-dollar agreements consequently the difference will not be accounted for under any application of the gift_tax to decedent for these reasons we reject the estate’s contention that any part of the difference has been or will be accounted for as gifts with respect to decedent b the estate’s counterargument with respect to the regulation sec_1 relevance of the regulations the estate seeks summary_judgment that pursuant to sec_1_61-22 income_tax regs the economic benefit regime applies to the split-dollar agreements respondent counters that the regulations do not apply for estate_tax purposes observing the economic benefit regime r ules are gift_tax rules not estate_tax rules respondent is correct that these regulations do not apply for purposes of the estate_tax and therefore do not apply--at least not directly--to this case sec_1_61-22 income_tax regs lists the purposes for which it applies the list does not include the estate_tax this section provides rules for the taxation of a split dollar life_insurance arrangement for purposes of the income_tax the gift_tax the federal_insurance_contributions_act fica the federal unemployment tax act futa the railroad_retirement_tax_act rrta and the self-employment_contributions_act_of_1954 seca the economic benefit computation rules are found in paragraphs d through g of sec_1_61-22 income_tax regs these paragraphs explain the gift_tax consequences of transfers from the donor owner in this case decedent to the donee nonowner in this case mb trust under a split-dollar arrangement the estate_tax by contrast taxes the transfer of a decedent’s taxable_estate to the decedent’s heirs rather than to a counterparty of the split-dollar arrangement under a will or by operation of law rather than under a split-dollar arrangement accordingly transfer of an estate is not among the transfers addressed by sec_1_61-22 income_tax regs it is true however that t he gift_tax was supplementary to the estate_tax the two are in_pari_materia and must be construed together 308_us_39 at least insofar as obvious reasons do not compel divergent treatment 324_us_308 see also 184_f3d_1074 9th cir rev’g tcmemo_1996_25 the parties have not disputed that the economic benefit regime applies to these split-dollar agreements for purposes of the gift_tax consequently to the extent that the regulations illuminate the gift_tax treatment of transfers arising out of the split-dollar agreements at issue those transfers are relevant to estate_tax issues and obvious reasons do not compel divergent interpretations of the relevant gift and estate_tax code sections we shall look to the regulations in deciding this case the estate’s consistency arguments the estate seems to suggest that we should modify the approach required by sec_2036 sec_2038 and sec_2703 so as to avoid inconsistency between these statutes and the regulations we disagree first there is no inconsistency between the estate_tax statutes and sec_1_61-22 income_tax regs as described the only amounts treated as gifts were the amounts deducted from the investment in the life_insurance contracts to pay for the cost of current_life_insurance_protection no part of the remainder ie the cash_surrender_value as of decedent’s date of death has been or will be treated as a gift with respect to decedent to the extent the cash_surrender_value might be treated as gifts after decedent’s estate is distributed to his heirs those gifts will not be attributable to decedent as discussed consequently no part of decedent’s original dollar_figure million will be double counted under the gift and estate_tax regimes next the estate points out that sec_2512 provides that if property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift flipping this rule on its head the estate posits that if the amount by which the value of the property transferred exceeded the value of the consideration received is not deemed a gift then the property was not transferred for less than adequate_and_full_consideration the estate’s argument as best we understand it is that because sec_1_61-22 income_tax regs does not deem the difference to be a gift then the entire dollar_figure million transferred must have been for adequate_and_full_consideration or full and adequate_consideration depending on whether one is looking at sec_2036 and sec_2038 or sec_2703 pursuant to sec_2512 we disagree sec_2512 requires a completed_transfer of property ie an economically benefited donee estate of harper v commissioner tcmemo_2002_121 83_tcm_1641 w hile sec_2512 describes a gift as a transfer of property ‘for less than an adequate_and_full_consideration in money or money’s worth’ there exists an equally fundamental principle that a gift requires a donee--some other individual must be enriched as noted decedent applied the economic benefit regime to this transaction for gift_tax purposes this means that the only economic benefit to mb trust under these agreements was the cost of current_life_insurance_protection see supra p consequently mb trust was not economically benefited by the cash_surrender_value which had not yet been used to pay the cost of current_life_insurance_protection therefore there was no completed_gift with respect to the cash_surrender_value remaining as of decedent’s date of death and sec_2512 is inapplicable as a final note where as here the only benefit to the donee is current_life_insurance_protection the economic benefit regime clearly treats decedent as the owner of the cash_surrender_value see eg sec_1_61-22 ii b c ii a d ii income_tax regs the estate agrees that the benefit of current_life_insurance_protection was treated in accordance with the regulations as a gift from decedent to mb trust out of the cash_surrender_value consistency between the regulations and the estate_tax code sections would therefore demand that the cash_surrender_value remaining as of decedent’s date of death be valued as part of or included in decedent’s gross_estate in short the consistency the estate demands would seem to require the result respondent seeksdollar_figure summary_judgment in the estate’s favor on this theory is therefore inappropriate vi conclusion for the foregoing reasons we shall deny the estate’s motion for partial summary_judgment respondent has not moved for summary_judgment in his favor on any of the issues discussed as there may be other facts or theories not yet presented we decline to treat respondent’s response to the estate’s motion as a cross-motion for partial summary_judgment in accord with the foregoing an appropriate order will be issued denying petitioner’s motion for partial summary_judgment 12the regulations contain a consistency rule which would appear to suggest the same conclusion cf sec_1_61-22 income_tax regs a split-dollar_life_insurance arrangement must be treated in the same manner by the owner and the non-owner in addition the owner and non-owner must fully account for all amounts under the arrangement it would appear that the estate essentially seeks to treat decedent as the owner for gift_tax purposes and mb trust as the owner for estate_tax purposes
